Citation Nr: 1043937	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-02 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's wife


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1964 to September 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a June 2009 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.  The Board subsequently 
reopened the claim, which was previously denied in an unappealed 
August 2003 rating decision, on the basis of new and material 
evidence, and remanded the issue of entitlement to service 
connection for hypertension for additional development, as 
discussed below.  The development requested has been completed to 
the extent possible, and the claim is now appropriate for 
appellate review.  


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's hypertension 
is causally related to his military service; nor was hypertension 
manifested during service or within one year after his separation 
from service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed below, has the Board identified any.

In March 2006, VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.  In addition, the letter described how VA calculates 
disability ratings and effective dates.  

The Board finds that the contents of the March 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, including 
the requirements set forth by the Court in Dingess, supra.  In 
addition, the August 2006 rating decision, November 2007 SOC, and 
February 2010 SSOC explained the basis for the RO's action, and 
the SOC and SSOC provided him with additional 60-day periods to 
submit more evidence. 

Thus, it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and treatment records from the 
Seattle VA Medical Center (VAMC).  As mentioned above, in an 
October 2009 decision, the Board remanded the claim for further 
development.  Specifically, the Board stated that VA should 
attempt to obtain the records of Renton Hospital, now called 
Valley Medical Center, and Auburn Hospital, as the Veteran stated 
that he treated at the former for hypertension in 1966 or 1967, 
and received treatment at the latter for 30 years for his 
hypertension.     

Following the Board's remand, VA sent the Veteran a letter in 
November 2009 requesting that he complete and return 
authorization and consent-to-release forms for Valley Medical 
Center and Auburn Hospital.  Additionally, VA advised him that he 
could request the records from those facilities on his own and 
submit them to VA.  However, no response from the Veteran was 
received.  The duty to assist a veteran in developing evidence is 
not always a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  A veteran must cooperate when he is asked for 
information that is essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Otherwise, he 
denies VA evidence which might have helped establish his claim.  
Thus, it appears that all development requested by this Board in 
its October 2009 remand has been completed to the extent 
possible, and no additional development is required.   

In so finding, the Board finds that a VA examination is not 
necessary to fulfill VA's duty to assist.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a veteran's 
claim for benefits, there are four factors for consideration.  
(1) whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, there is no documentation of hypertension for 37 
years following separation from active service.  Moreover, there 
are no competent medical opinions finding a nexus between the 
Veteran's hypertension and service, and no other medical evidence 
of record suggests a causal relationship between the current 
hypertension and service.  Accordingly, an examination is not 
required here, even under the relatively low threshold prescribed 
by the McLendon precedent.  

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as hypertension, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In this case, the Veteran contends that his current hypertension 
is related to his active military service.  At the June 2009 
Board hearing, he said that he had been taking medication for 
hypertension since immediately after he returned from service in 
Vietnam.  He said he was first treated at Renton Hospital, now 
called Valley Medical Center, in late 1966 or 1967.  

At the Veteran's December 1964 pre-induction examination, his 
blood pressure was recorded as 140 over 78.  At the September 
1966 separation examination, his blood pressure reading was 150 
over 82.  Thus, although the Veteran's systolic pressure reading 
was high on 2 occasions during service, there are no other 
documented blood pressure readings, and no diagnosis of 
hypertension during service.

Following the Veteran's separation from trhe Army, the first 
documentation of hypertension is recorded in a January 2003 
treatment note from the VAMC.  In this regard, the Board notes 
that evidence of a prolonged period without medical complaint or 
treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
The VAMC note lists hypertension in the Veteran's medical 
history.  

A June 2009 VAMC note indicates that the Veteran was seen in the 
emergency room several months prior with hypertensive urgency, 
and was hospitalized for 2 days.  His medication dosage was 
increased.  It was reported that his blood pressure as recorded 
at home had been in the range of 120/61 to 160/81 after exercise.  
The Veteran was advised not to check his blood pressure after 
exercise, and to contact his doctor if the readings remained 
high.

The Veteran testified at the June 2009 Board hearing that he was 
currently taking medication for his hypertension twice daily.  

Upon careful review of the foregoing, the Board finds that the 
preponderance of the evidence weighs against a grant of service 
connection for hypertension, as discussed below.  

Initially, the Board has considered presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309.  However, there is no 
evidence that the Veteran had hypertensive problems in service or 
within one year after separation from service.  Thus, the 
presumptive provisions of these regulations do not apply.  

Next, continuity of the disorder has not been established by the 
evidence.  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced; for example, he is 
competent to discuss his current light-headedness and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the Federal Circuit Court has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the Federal Circuit commented that competence to establish 
a diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical causation or 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's light-headedness is found to 
be capable of lay observation, and thus his statements constitute 
competent evidence.  However, he has not been shown to have the 
qualifications to diagnose hypertension, which requires testing 
by a medical professional.  The Board, however, has considered 
the credibility of the Veteran's statements to the effect that he 
has experienced hypertension since service.  The STRs show no 
evidence of light-headedness, hypertension, or related symptoms 
in active service.  Following service, there was no documentation 
of complaints or treatment for hypertension until 2003, over 35 
years after his separation from service. 

Although he is clearly sincere in his beliefs, in light of these 
factors, the Veteran's current statements to the effect that he 
has experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  Therefore, the 
absence of documented complaints or treatment for over 37 years 
following his military discharge is more probative than his 
current recollection as to symptoms experienced in the distant 
past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, 
there are no competent nexus opinions relating the Veteran's 
hypertension to military service.  Accordingly, continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for hypertension, the 
benefit-of-the-doubt doctrine is inapplicable and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for hypertension is denied. 



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


